Per Curiam.

The State Rent Administrator may intervene in a proceeding of this kind (State Residential Rent Law, § 11, subd. 4, as amd. by L. 1951, ch. 443, § 1; Matter of Sbeglia v. McGoldrick, N. Y. L. J. Oct. 17,1952, p. 851, col. 1). The moving affidavit discloses that on the date of trial the landlord was aware but did not apprise the court of the fact that the Rent *251Administrator had rejected as invalid and not made in good faith the lease purporting to increase the maximum rent. Accordingly, in the interests of substantial justice, the motion for a new trial should have been granted (Nugent v. Metropolitan St. Ry. Co., 46 App. Div. 105; N. Y. City Mun. Ct. Code, § 6, subd. 7; Di Caprio v. Di Grazia, N. Y. L. J., March 27,1953, p. 1033, col. 1).
The order should be unanimously reversed upon the law and the facts, without costs and motion in all respects granted.
Walsh, Murphy and Ughetta, JJ., concur.
Order reversed, etc.